Justice HUDSON
dissenting.
We squarely decided the question presented here in our recent, unanimous decision in Richardson v. Maxim Healthcare/Allegis Group, 362 N.C. 657, 669 S.E.2d 582 (2008). Despite no change to the governing statutory framework, the majority would essentially overrule Richardson just one year later, while claiming not to do so, in order to reach a particular outcome here. By this decision the majority adds nothing but confusion and inconsistency to our own jurisprudence2 and strays from the proper role and approach of this Court. As such, I respectfully dissent.
The sole issue presented to this Court on appeal is whether a defendant-employer’s actual knowledge of a plaintiff-employee’s work-related injury satisfies the notice-of-injury requirement under N.C.G.S. § 97-22, obviating the need for findings of fact as to any alleged prejudice. In our decision in Richardson we unanimously held that, under N.C.G.S. § 97-22, “[w]hen an employer has actual *765notice of the accident, the employee need not give written notice, and therefore, the Commission need not make any findings about prejudice.” Id. at 663, 669 S.E.2d at 586.
The majority here maintains that we somehow limited the holding of Richardson to “the unique circumstances of the actual notice in that case.” Even a cursory reading of that opinion clearly illustrates that we attached no such conditions to our statement of the law. If the majority has decided to overrule Richardson, by now “[Requiring findings of fact and conclusions of law on the issue of prejudice,” regardless of whether the employer has actual knowledge or notice of the injury, the Court should do so directly and avoid creating unnecessary confusion in the law for employers, employees, and the Industrial Commission regarding which types of actual knowledge are sufficient and which are not. Providing such certainty is fundamental to our judicial role:
It is, then, an established rule to abide by former precedents, stare decisis, where the same points come up again in litigation, as well to keep the scale of justice even and steady, and not liable to waver with every new judge’s opinion, as also because, the law in that case being solemnly declared and determined what before was uncertain, and perhaps indifferent, is now become a permanent rule, which it is not in the breast of any subsequent judge to alter or swerve from according to his private sentiments; he being sworn to determine, not according to his private judgment, but according to the known laws and customs of the land — not delegated to pronounce a new law, but to maintain and expound the old one — jus dicere et non jus dare.
McGill v. Town of Lumberton, 218 N.C. 586, 591, 11 S.E.2d 873, 876 (1940) (citations and quotation marks omitted); see also Bacon v. Lee, 353 N.C. 696, 712, 549 S.E.2d 840, 851-52 (“A primary goal of adjudicatory proceedings is the uniform application of law. In furtherance of this objective, courts generally consider themselves bound by prior precedent, i.e., the doctrine of stare decisis.” (citing Payne v. Tennessee, 501 U.S. 808, 827, 115 L. Ed. 2d 720, 736-37 (1991) (“Stare decisis is the preferred course because it promotes the evenhanded, predictable, and consistent development of legal principles, fosters reliance on judicial decisions, and contributes to the actual and perceived integrity of the judicial process.”), and Bulova Watch Co. v. Brand Distribs. of N. Wilkesboro, Inc., 285 N.C. 467, 472, 206 S.E.2d 141, 145 (1974) (observing that stare decisis “promotes stability in the *766law and uniformity in its application”))), cert. denied, 533 U.S. 975, 150 L. Ed. 2d 804 (2001).
Indeed, the distinction the majority attempts to draw between the facts of Richardson and those presented here demonstrates the need for a straightforward, easily applied rule such as the one enunciated just one year ago in Richardson. The majority goes to great lengths in its attempts to find a material difference between the actual knowledge of the employer in Richardson and that of the employer here. These efforts ignore the fundamental reality that, for purposes of our appellate review of an Industrial Commission opinion and award, there is no meaningful difference between the “uncontested” actual knowledge in Richardson and the Commission’s finding of fact and conclusion of law that defendant-employer here had actual notice of plaintiff’s injury. Because that finding and conclusion were not the basis of the dissent in the Court of Appeals, they are binding on us on appeal, and the degree to which they were contested is irrelevant to our review. See State ex rel. Cooper v. Ridgeway Brands Mfg., LLC, 362 N.C. 431, 436, 666 S.E.2d 107, 111 (2008) (“ ‘Where the sole ground of the appeal of right is the existence of a dissent in the Court of Appeals, review by the Supreme Court is limited to a consideration of those questions which are . . . specifically set out in the dissenting opinion as the basis for that dissent....’” (quoting N.C. R. App. P. 16(b); accord State v. Hooper, 318 N.C. 680, 681-82, 351 S.E.2d 286, 287 (1987))).
Notwithstanding decades of case law on both stare decisis and our proper standard of review concerning findings of fact and conclusions of law that are binding on appeal, the majority here indulges defendant-employer’s improper efforts to relitigate once again the question of actual notice.3 While offering the disclaimer that such detail is offered only to demonstrate that “the issue of actual notice was a primary point of contention at the hearing level,” the majority’s subsequent analysis reveals that they simply disagree with the Full Commission’s finding. To bolster their position, the majority even recites the findings and conclusions of the deputy commissioner, purportedly to show that the issue “engendered irreconcilable findings by the deputy and Full Commission, respectively.” Of course, these findings are not “irreconcilable”; they have indeed been reconciled and determined — by the Full Commission, in its proper statutory role as the ultimate fact finder in worker’s compensation cases.
*767The majority’s analysis can only be characterized as precisely the type of reweighing of evidence that our statutes and case law explicitly disallow:
On appeals from the Industrial Commission, the Commission’s findings of fact must be sustained if there is competent evidence in the record to support them. Lawrence v. Hatch Mill, 265 N.C. 329, 144 S.E.2d 3 (1965). This is so even if there is evidence which would support a contrary finding, because “courts are not at liberty to reweigh the evidence and to set aside the findings of the Commission, simply because other inferences could have been drawn and different conclusions might have been reached.” Rewis v. Insurance Co., 226 N.C. 325, 330, 38 S.E.2d 97, 100 (1946).
Hill v. Hanes Corp., 319 N.C. 167, 172, 353 S.E.2d 392, 395 (1987); see also N.C.G.S. § 97-86 (2007) (“The award of the Industrial Commission . . . shall be conclusive and binding as to all questions of fact....”); Anderson v. Lincoln Constr. Co., 265 N.C. 431, 433-34, 144 S.E.2d 272, 274 (1965) (“The Workmen’s Compensation Act, G.S. 97-86, vests the Industrial Commission with full authority to find essential facts. The Commission is the sole judge of the credibility of the witnesses and the weight to be given their testimony. The courts may set aside findings of fact only upon the ground they lack evidentiary support. The court does not have the right to weigh the evidence and decide the issue on the basis of its weight.” (citations-omitted)); Johnson v. Erwin Cotton Mills Co., 232 N.C. 321, 322, 59 S.E.2d 828, 829 (1950) (holding that, because “[t]he evidence permits the inferences therefrom which were drawn by the Commission, though other inferences appear equally plausible,” “[t]he courts are not at liberty to reweigh the evidence because different conclusions might have been reached.” (citations omitted)); Riddick v. Richmond Cedar Works, 227 N.C. 647, 648, 43 S.E.2d 850, 851 (1947) (“Where the record is such as to permit either finding [a compensable or noncompensable injury], the determination of the Industrial Commission is conclusive on appeal.” (citations omitted)); Johnson v. Asheville Hosiery Co., 199 N.C. 38, 41-42, 153 S.E. 591, 593 (1930) (holding that, when there is evidence to support a finding by the Commission, “whether the Appellate Court agrees with the conclusion of the Commission or not, the finding of such fact is conclusive, by express declaration of the statute”).
Indeed, the bulk of the majority opinion concentrates on whether plaintiff’s actual notice of her injury to defendant-employer was *768somehow sufficient to trigger defendant-employer’s duties under N.C.G.S. § 97-92 to keep a record of the injury and file a report with the Industrial Commission. This distraction from the actual question at hand is a classic straw man, as that issue has already been definitively decided and is not before us for review. Moreover, the majority’s emphasis and reliance for its holding on the extent to which the issue of actual notice was disputed at trial impermissibly allow defendants yet another bite at the apple — their third, at least — -regarding this issue, which has been conclusively decided in plaintiff’s favor.
This case presents us with the Commission’s finding and conclusion that defendant-employer had actual notice of plaintiff’s work-related injury when she immediately reported it to her team leader, received a back brace from her supervisor, and was sent by her supervisor to human resources. The Commission further concluded that “plaintiff’s failure to give written notice within 30 days is reasonably excused because plaintiff did not reasonably know of the nature, seriousness, or probable compensable character of her injury until after extensive treatment.” Given these binding findings and conclusions, the sole question before us is whether, as a matter of law, the Full Commission is required under N.C.G.S. § 97-22 to make findings regarding prejudice when a defendant-employer has actual knowledge of a plaintiff-employee’s injury. In pertinent part, the statute provides:
Every injured employee or his representative shall immediately on the occurrence of an accident, or as soon thereafter as practicable, give or cause to be given to the employer a written notice of the accident, . . . unless it can be shown that the employer, his agent or representative, had knowledge of the accident, . . . but no compensation shall be payable unless such written notice is given within 30 days after the occurrence of the accident or death, unless reasonable excuse is made to the satisfaction of the Industrial Commission for not giving such notice and the Commission is satisfied that the employer has not been prejudiced thereby.
N.C.G.S. § 97-22 (2007) (emphasis added). Notably, in Richardson we analyzed N.C.G.S. § 97-22 and observed that “in enacting N.C.G.S. § 97-22, the General Assembly did not intend to require an injured worker to give written notice when the employer has actual notice of her on-the-job injury, as the employer had here.” 362 N.C. at 658, 669 S.E.2d at 583. Here, even though the employer had immediate knowl*769edge, and failed to carry out its own statutory duty to investigate, plaintiff also gave detailed written notice less than four months later, when she filed her Form 18 Notice of Accident to Employer and Claim of Employee for Workers’ Compensation Benefits.
In Richardson we explicitly discussed both the requirements under N.C.G.S. § 97-22 and the potentially prejudicial effect of a lack of notice:
The plain language of section 97-22 requires an injured employee to give written notice of an accident “unless it can be shown that the employer, his agent or representative, had knowledge of the accident.” When an employer has actual notice of the accident, the employee need not give written notice, and therefore, the Commission need not make any findings about prejudice. The second clause of N.C.G.S. § 97-22, following the semicolon, applies to those cases in which written notice is required because the employer has no actual notice of the accident. It explains that an employee may be excused from even that requirement by providing a reasonable excuse for failing to give notice and by showing that the employer has not been prejudiced. Here, the employer’s immediate actual notice of plaintiff’s injury by accident satisfied the puiposes of section 97-22 .... Moreover, although we now hold it was not required to do so, the Commission specifically concluded that the employer here suffered no prejudice ....
Id. at 663-64, 669 S.E.2d at 586-87 (emphases added) (emphasis omitted).
Thus, as established in Richardson, if a defendant-employer has actual knowledge of a plaintiff-employee’s work-related injury, N.C.G.S. § 97-22 does not require the employee to provide written notice or the Full Commission to make explicit findings about prejudice, or the lack thereof, to the defendant-employer. Certainly, it is logical that, if a defendant-employer has actual knowledge of an injury, the Full Commission has no need to be “satisfied that the employer has not been prejudiced” by the employee’s “not giving such notice,” N.C.G.S. § 97-22, as there can be no prejudice due to lack of knowledge when there is, in fact, no lack of knowledge.4 This *770result is also entirely consistent with the purpose of the notice statute. See 7 Arthur Larson & Lex K. Larson, Larson’s Workers’ Compensation Law ch. 126, at 126-1 (Dec. 2007) [hereinafter Larson’s Workers’ Compensation Law] (“Since the purpose of the notice requirement is to enable the employer to protect itself by prompt investigation and treatment of the injury, failure to give formal notice is usually no bar if the employer had actual knowledge or informal notice sufficient to indicate the possibility of a compensable injury . . . .”); id. § 126.03[l][a] (“The present tendency is to excuse lack of notice whenever the employer acquired actual knowledge of the accident, no matter how that knowledge was acquired.”); see also J. Maynard Keech, Workmen’s Compensation in North Carolina 1929-1940, at 49 (1942) (“When delay of notice beyond thirty days is excused by the Commission because the employer was not prejudiced, ... or when the employer had knowledge of the accident or death, the employee ... is not barred from compensation.” (emphasis added)); id. app. A at 174 (“Employee or representative must report immediately by written notice to employer or agent (unless these had knowledge of fact) the facts of injury or death.” (emphasis added) (summary of accident reporting provisions of N.C. Workmen’s Compensation Law)).
This analysis likewise conforms with the standard practice in the majority of jurisdictions throughout the country concerning the possible prejudicial effects of failure to comply with the notice-of-injury requirement. See Larson’s Workers’ Compensation Law § 126.04[4], at 126-16 (“The requirement [of notice] is no mere technicality. It serves a specific function in protecting the legitimate rights of the employer .... Accordingly, there is no lack of cases in which compensation claims have foundered on the rock of prejudice to the employer due to noncompliance with the notice provision.” (emphasis added)); see also Booker v. Duke Med. Ctr., 297 N.C. 458, 481, 256 S.E.2d 189, 204 (1979) (observing that the notice-of-injury requirement “allows the employer to provide immediate medical diagnosis and treatment with a view to minimizing the seriousness of the injury, and it facilitates the earliest possible investigation of the circumstances surrounding the injury.” (citation omitted)).
*771North Carolina courts have also followed this practice: as the dissenting opinion in the Court of Appeals noted, that court has held in numerous prior opinions that actual knowledge of an injury negates any requirement to make a finding regarding prejudice. Gregory v. W.A. Brown & Sons, 192 N.C. App. 94, 111-12, 664 S.E.2d 589, 599 (2008) (Jackson, J., dissenting in part) (referring to such a holding in Legette v. Scotland Mem’l Hosp., 181 N.C. App. 437, 448, 640 S.E.2d 744, 752 (2007), appeal dismissed and disc. rev. denied, 362 N.C. 177, 658 S.E.2d 273 (2008), and citing Davis v. Taylor-Wilkes Helicopter Serv., Inc., 145 N.C. App. 1, 11, 549 S.E.2d 580, 586 (2001), and Sanderson v. Ne. Constr. Co., 77 N.C. App. 117, 123, 334 S.E.2d 392, 395 (1985)); see also Richardson v. Maxim Healthcare/Allegis Grp., 188 N.C. App. 337, 358-60, 657 S.E.2d 34, 47-48 (Wynn, J., dissenting in part) (discussing Jones v. Lowe’s Cos., 103 N.C. App. 73, 76-77, 404 S.E.2d 165, 167 (1991), and Chavis v. TLC Home Health Care, 172 N.C. App. 366, 378, 616 S.E.2d 403, 413 (2005), appeal dismissed, 360 N.C. 288, 627 S.E.2d 464 (2006)), aff’d in part, rev’d in part, 362 N.C. 657, 669 S.E.2d 582 (2008). Likewise, the Court of Appeals majority in this case quoted Lakey v. U.S. Airways, Inc., in which an earlier panel more recently held that, “[f]ailure of an employee to provide written notice of her injury will not bar her claim where the employer has actual knowledge of her injury,” 155 N.C. App. 169, 172, 573 S.E.2d 703, 706 (2002) (citations omitted), disc. rev. denied, 357 N.C. 251, 582 S.E.2d 271 (2003), as well as the older case of Chilton v. Bowman Gray School of Medicine, 45 N.C. App. 13, 18, 262 S.E.2d 347, 350 (1980).
Moreover, the case relied on by the majority, Singleton v. Durham Laundry Co., 213 N.C. 32, 195 S.E. 34 (1938), did not involve the factual situation presented here, namely, an employer who had actual knowledge of the employee’s injury. Rather, in ,Singleton, “[t]he record further shows that at the same time the defendants denied liability, for that the matter was never reported, the employer had no knowledge that the accident existed until the notice was received from the Industrial Commission.” Id. at 33-34, 195 S.E. at 35 (emphasis added). Significantly, the language from Singleton quoted by the majority, that an employee “is not entitled to recover unless he can show that he has complied with the provisions of the statute in respect to the giving of a notice,” uses an indefinite article, referring to “a notice,” suggesting that either actual knowledge or written notice would be sufficient to satisfy the statutory requirement.
*772Similarly, contrary to the majority’s assertion that “[t]he principles set forth in section 97-22 and elucidated in Singleton were recently reiterated in Watts v. Borg Warner Automotive, Inc., 171 N.C. App. 1, 613 S.E.2d 715 (2005),” we issued no written opinion in that case, instead simply affirming per curiam a decision by the Court of Appeals in a case that did not implicate the question of actual knowledge but only involved the employee’s delay in providing written notice. See 360 N.C. 169, 622 S.E.2d 492 (2005) (per curiam). This Court has, in fact, concluded explicitly that an employer’s actual knowledge obviates the need for written notice: we did so one year ago in Richardson. As we noted there, our decision was in keeping with the numerous Court of Appeals opinions outlined above, the prevailing practice in jurisdictions around the country, and the purpose of the notice requirement. See Richardson, 362 N.C. at 663, 669 S.E.2d at 586 (“When an employer has actual notice of the accident, the employee need not give written notice, and therefore, the Commission need not make any findings about prejudice.”).
If a defendant-employer has actual knowledge of an injury, as it did here, yet itself fails to take action either to “minimiz [e] the seriousness of the injury” or to “investigat[e] . . . the circumstances surrounding the injury,” Booker, 297 N.C. at 482, 256 S.E.2d at 204, then any prejudice it suffers due to that failure cannot be attributed to the plaintiff-employee. Any prejudicial effect is therefore irrelevant to the Full Commission’s evaluation of the employee’s claim for workers’ compensation. Cf. Larson’s Workers’ Compensation Law § 126.04[5] (“Once the record shows that the required notice has not been given, the fatal effect of this showing must be offset by definite findings showing the kind of excuse-or lack of prejudice that will satisfy the statute.” (emphasis added)).
Finally, this interpretation of N.C.G.S. § 97-22 is also in keeping with our long-standing directive that the Worker’s Compensation Act must be liberally construed to effectuate its purpose of providing compensation to employees injured during the course and within the scope of their employment. Essick v. City of Lexington, 232 N.C. 200, 208, 60 S.E.2d 106, 112 (1950); see also Keller v. Elec. Wiring Co., 259 N.C. 222, 225, 130 S.E.2d 342, 344 (1963) (“The Compensation Act requires that it be liberally construed to effectuate the objects for which it was passed — to provide compensation for workers injured in industrial accidents.”); Thomas v. Raleigh Gas Co., 218 N.C. 429, 433, 11 S.E.2d 297, 300 (1940) (“It is a familiar rule that the terms of the *773Workmen’s Compensation Act must be liberally construed and liberally applied.” (citations omitted)).
This liberal construction prevents the sort of denial of benefits engaged in by the majority here, namely, “upon technical, narrow and strict interpretation” of the Act, in contravention of its purpose. Graham v. Wall, 220 N.C. 84, 90, 16 S.E.2d 691, 694 (1941); see also Hall v. Thomason Chevrolet, Inc., 263 N.C. 569, 577, 139 S.E.2d 857, 862 (1965) (“In the absence of other than technical prejudice to the opposing party, the liberal spirit and policy, of the Compensation Act should not be defeated or impaired by a too strict adherence to procedural niceties.” (citations and quotation marks omitted)); Johnson, 199 N.C. at 40, 153 S.E. at 593 (“It is generally held by the courts that the various Compensation Acts of the Union should be liberally construed to the end that the benefits thereof should not be denied upon technical, narrow, and strict interpretation.”). Thus, our history of liberal construction has been in favor of the claimant. See, e.g., Derebery v. Pitt Cty. Fire Marshall, 318 N.C. 192, 199, 347 S.E.2d 814, 819 (1986) (“This liberal construction in favor of claimants comports with the statutory purpose of allocating the cost of work-related injuries first to industry and ultimately to the consuming public.” (citing Petty v. Associated Transp., Inc., 276 N.C. 417, 173 S.E.2d 321 (1970) and Vause v. Vause Farm Equip. Co., 233 N.C. 88, 63 S.E.2d 173 (1951))).
Here, the Full Commission both found as fact and concluded as a matter of law that defendant-employer had immediate actual knowledge of plaintiff’s work-related injury, on the day that it occurred. Even though plaintiff’s supervisor provided plaintiff a back brace, referred her to human resources, and knew that plaintiff was unable to return to her job for a substantial period thereafter, defendants failed to investigate the claim, as required by statute, or to take any action to mitigate the effects of the injury. As such, the notice-of-injury requirement under N.C.G.S. § 97-22 was satisfied, and under our holding in Richardson, the Full Commission was not required to make any additional findings about prejudice, or the lack thereof, to defendants.
The majority opinion attempts to have it both ways: claim that it is consistent with Richardson by improperly limiting that holding to its facts, while simultaneously turning that holding on its head by requiring the Commission to make findings and conclusions on prejudice “regardless of whether the employer had actual notice of the *774accident.” Even worse, the majority’s discussion of what kind of actual notice is “sufficient” and their so-called “test” for the same create uncertainty and confusion in the law regarding the degree to which actual knowledge must be disputed, or when such knowledge might obviate the need for written notice.
I would abide by stare decisis and apply our recent, unanimous decision in Richardson and the proper standard of review to the Full Commission’s findings of fact. Thus, I would affirm the Court of Appeals decision upholding the Full Commission’s opinion and award.
Justice TIMMONS-GOODSON joins in this dissenting opinion.

. The General Assembly could, if it so desired, quickly eliminate any confusion by clarifying the language of N.C.G.S. § 97-22, which has not been amended since it originally passed in 1929.


. In fact, we specifically denied defendant-employer’s petition for discretionary review on that issue.


. Following this logic, I note the absurdity of the majority’s disposition here, to once again remand this case to the Full Commission “with instructions to enter findings of fact and conclusions of law regarding the issue of prejudice,” concerning an injury that occurred more than eight years ago.
*770The Commission has already found and concluded that defendant-employer had actual notice of the injury. Now, the majority would require the Commission to enter yet another opinion and award — its third in this case, not including that of the deputy commissioner — to enter a finding that would essentially amount to “defendant-employer was not prejudiced by a lack of notice because defendant-employer did have notice.” A remand is an unnecessary waste of time and resources.